IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,354




EX PARTE DALTON RAY MOREHEAD, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 6765 IN THE 8TH DISTRICT COURT
FROM DELTA COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eleven years’ imprisonment. 
            Applicant contends that he was denied the right to file an appeal. We remanded this
application to the trial court for findings of fact and conclusions of law.
            The trial court has determined that a timely notice of appeal was not filed in this cause.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 6765 from the 8th Judicial District Court of Delta County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated
as if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: May 19, 2010
Do Not Publish